Exhibit 10.2

 

[g129131km01i001.jpg]

 

REPLACEMENT STANDARD LIBOR GRID NOTE

(LIBOR & PRIME)

New York

 

May  9, 2013

$25,000,000.00

 

BORROWER:

Hardinge, Inc., a New York corporation having an address of One Hardinge Drive,
Elmira, New York 14902; Cherry Acquisition Corporation, or its successors and/or
assigns, a New York corporation having an address of 2155 Traversfield Drive,
Traverse, MI 49686; and

 

Usach Technologies, Inc., an Illinois corporation having an address of 1524
Davis Road, Elgin, IL 60123 (collectively, “Borrower”)

 

BANK:       M&T BANK, a New York banking corporation with its principal banking
office at One M&T Plaza, Buffalo, NY 14203.  Attention: Office of General
Counsel

 

1.              DEFINITIONS.  Each capitalized term shall have the meaning
specified herein and the following terms shall have the indicated meanings:

 

a.              “Applicable Margin” shall mean for each variable base rate loan,
the applicable rate per annum on the table next following under the caption
“Base Rate Margin” or “LIBOR Margin”, respectively, under the Pricing Level then
in effect based upon Borrower’s Leverage Ratio as reflected in the Financials
for the immediately preceding four Fiscal Quarters for income statement items
and the most recently ended Fiscal Quarter for balance sheet items, computed as
provided below.

 

Pricing Level

 

Leverage Ratio

 

Base Rate Margin

 

LIBOR Margin

 

Commitment Fee

 

Level I

 

Equal to or greater than 2.50

 

100 Basis Points

 

300 Basis Points

 

0.38

%

 

 

 

 

 

 

 

 

 

 

Level II

 

Equal to or greater than 2.0 but less than 2.5

 

75 Basis Points

 

275 Basis Points

 

0.25

%

 

 

 

 

 

 

 

 

 

 

Level III

 

Equal to or greater than 1.5 but less than 2.0

 

50 Basis Points

 

250 Basis Points

 

0.25

%

 

 

 

 

 

 

 

 

 

 

Level IV

 

Less than 1.5

 

25 Basis Points

 

225 Basis Points

 

0.25

%

 

b.              “Authorized Person” shall mean, each individually, with respect
to Hardinge Inc., Edward J. Gaio, as Vice President and Chief Financial Officer
and Douglas J. Malone, as Corporate Controller; with respect to Usach
Technologies, Inc., Edward J. Gaio, as Vice President; and with respect to
Cherry Acquisition Corporation, Edward J. Gaio, as Vice President.

Mention of the Authorized Person’s name is for reference purposes only and the
Bank may rely on a person’s title to ascertain whether someone is an Authorized
Person who may act on behalf of the Borrower in connection herewith.

c.               “Automatic Adjustment Rate Determination Date”, when
applicable, shall mean two (2) London Business Days before the first day of the
applicable Interest Period.

d.              “Automatic Continuation Option” shall, with respect to any LIBOR
Rate Loan, mean the option to have the then-current Interest Period duration, as
previously selected by Borrower, remain the same for the succeeding Interest
Period.

e.               “Base Rate” shall mean the Applicable Margin (Base Rate Margin)
above the rate of interest announced by the Bank as its prime rate of interest
(“Prime Rate”).

f.                “Base Rate Loan” shall mean a Loan which bears interest at the
Base Rate.

g.              “Continuation Date” shall mean the date that Borrower’s election
to continue a LIBOR Rate Loan for another Interest Period becomes effective in
accordance with this Note.

h.              “Conversion Date” shall mean the date that Borrower’s election
to convert a Base Rate Loan to a LIBOR Rate Loan, or a LIBOR Rate Loan to a Base
Rate Loan, becomes effective in accordance with this Note.

i.                 “Draw Date” shall mean, in relation to each Loan, the date
that such Loan is made or deemed to be made to Borrower pursuant to this Note.

j.                 “Expiration Date” shall mean, May 1, 2018.

k.              “Interest Period” shall mean, with respect to any LIBOR Rate
Loan, the period commencing on the Draw Date, Conversion Date or Continuation
Date for such LIBOR Rate Loan and ending on the date that shall be the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) of the calendar month that is one (1), two (2), three (3) or
six (6) months after the commencement of such period, in accordance with
Borrower’s election made pursuant to the terms of this Note; provided, however,
that if an Interest Period would end on a day that is not a Joint Business Day,
such Interest Period shall be extended to the next succeeding  Joint Business
Day, unless such next succeeding Joint Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Joint Business Day.  To the extent that the preceding clause results
in either the extension or shortening of an Interest Period for a particular
Loan, the Bank shall have the right (but not the obligation) to shorten or
extend, respectively, the succeeding Interest Period so that it shall end on a
day that numerically corresponds to the Draw Date for such Loan. initial pricing
will be at level  II  as set forth in 1(a), above.

 

1

--------------------------------------------------------------------------------


 

l.                 “Joint Business Day” shall mean a day that is both a New York
Business Day and a London Business Day

m.          “Leverage Ratio” means, as of the date of its determination, with
respect to the Borrower, the ratio of (a) funded debt, excluding subordinate
debt existing at the time of execution of this Note as of such date, over
(b) EBITDA for the twelve (12) months ending as of such date, measured
quarterly.

n.              “LIBOR” shall mean the rate per annum (rounded upward, if
necessary, to the nearest 1/16th of 1%) obtained by dividing (i) the applicable 
London Interbank Offered Rate (in accordance with the LIBOR Rate selected by
Borrower for each Loan; see LIBOR Rate definition below) as fixed by the British
Bankers Association for United States dollar deposits in the London interbank
market at approximately 11:00 a.m. London, England time (or as soon thereafter
as practicable), as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank, by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on any LIBOR Rate Loan or Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States’ office of a bank to United States’ residents) on such date to any member
bank of the Federal Reserve System.  Notwithstanding any provision above, the
practice of rounding to determine LIBOR may be discontinued at any time in the
Bank’s sole discretion.

o.              “LIBOR Rate” shall mean, as selected by Borrower for each LIBOR
Rate Loan and/or as otherwise applicable, in accordance with the terms of this
Note, the greater of (a) the Applicable Margin (LIBOR Margin) above the
one-month, two-month, three-month or six-month LIBOR (as selected by the
Borrower for each LIBOR Rate Loan), each with an Interest Period of equal
duration.

p.              “LIBOR Rate Loan” shall mean a Loan that bears interest at a
LIBOR Rate.  Each advance of funds hereunder, to the extent originally priced at
the LIBOR Rate, shall be treated as a separate LIBOR Rate Loan.

q.              “Loan” shall mean a loan made to Borrower by the Bank pursuant
to this Note.

r.               “London Business Day” shall mean any day on which dealings in
United States dollar deposits are carried on by banking institutions in the
London interbank market.

s.                “Maximum Principal Amount” shall mean Twenty Five Million
Dollars ($25,000,000.00), inclusive of letters of credit, provided however, that
Borrower shall be permitted from time to reduce the Maximum Principal Amount at
any time upon notice to Bank, provided that such reduction shall be in an amount
not less than $3,000,000.00.

t.                 “Minimum Borrowing Amount” shall mean (i) for any Base Rate
Loan, any whole dollar increment, and (ii) for all other LIBOR Rate Loans,
$200,000.00, with minimum increments thereafter of $50,000.00.

u.              “New York Business Day” shall mean any day other than a
Saturday, Sunday or other day on which commercial banking institutions in New
York, New York are authorized or required by law or other governmental action to
remain closed for business.

v.              “Outstanding Principal Amount” shall mean, at any point in time,
the actual outstanding principal amount under this Note.

 

2.              PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.

 

a.              Promise to Pay.  For value received, and intending to be legally
bound, Borrower promises to pay to the order of the Bank, on or before the
Expiration Date, the Maximum Principal Amount or the Outstanding Principal
Amount, if less; plus interest as set forth below and all fees and costs
(including without limitation the Bank’s attorneys’ fees and disbursements,
whether for internal or outside counsel) the Bank incurs in order to collect any
amount due under this Note, to negotiate or document a workout or restructuring,
or to preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).

 

b.              Interest.  Each Loan shall earn interest on the Outstanding
Principal Amount thereof calculated on the basis of a 360-day year for the
actual number of days of each year (365 or 366) as follows:

 

i.                                         LIBOR Rate Loans.  Interest shall
accrue each day on each LIBOR Rate Loan from and including the first day of each
Interest Period applicable thereto until, but not including, the last day of
each such Interest Period or the day the LIBOR Rate Loan is paid in full (if
sooner) at a rate per annum equal to the LIBOR Rate, as determined using LIBOR
in effect on the following dates, as applicable:  (a) for new LIBOR Rate Loans,
two (2) London Business Days before the Draw Date; (b) for continuations of and
conversions to LIBOR Rate Loans (other than as provided for in subsection
4(c) below), the Joint Business Day the Bank receives (or is deemed to receive)
the required Notice of Continuation or Notice of Conversion in accordance with
the terms of this Note; (c) for LIBOR Rate Loans where the Automatic
Continuation Option is in effect, the applicable Automatic Adjustment Rate
Determination Date for such LIBOR Rate Loan.

 

ii.                                     Base Rate Loans.  Interest shall accrue
on a Base Rate Loan from and including the first date a Loan becomes a Base Rate
Loan (e.g., the Draw Date or the Conversion Date) to, but not including, the day
such Base Rate Loan is paid in full or converted back to a LIBOR Rate Loan, at
the rate per annum equal to the Base Rate.  Any change in the Base Rate
resulting from a change in the Prime Rate shall be effective on the date of such
change.

 

c.               Maximum Legal Rate.  It is the intent of the Bank and Borrower
that in no event shall interest be payable at a rate in excess of the maximum
rate permitted by applicable law (the “Maximum Legal Rate”).  Solely to the
extent necessary to prevent interest under this Note from exceeding the Maximum
Legal Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

 

d.              Payments; Late Charge; Default Rate.  Payments shall be made in
immediately available United States funds at any banking office of the Bank. 
Absent demand for payment in full, Borrower shall pay all accrued and unpaid
interest, in amounts that may vary, monthly, or as otherwise invoiced by the
Bank.  If any payment is not received within five days of its due date, Borrower
shall pay a late charge equal to the greatest of (a) 5% of the delinquent
amount, (b) the Bank’s then current late charge as announced by the Bank from
time to time, or (c) $50.00.  In addition, if the Bank has not actually received
any payment due under this Note within thirty days after its due date, from and
after such thirtieth day the interest rate for all amounts outstanding under
this Note shall automatically increase to 5 percentage points above the higher
of the Base Rate or the highest LIBOR

 

2

--------------------------------------------------------------------------------


 

Rate (“Default Rate”), and any judgment entered hereon or otherwise in
connection with any suit to collect amounts due hereunder shall bear interest at
such Default Rate. Payments may be applied in any order in the sole discretion
of the Bank, but prior to demand, shall be applied first to past due interest,
Expenses, late charges, and principal payments, if any, which are past due, then
to current interest and Expenses and late charges, and last to remaining
principal.

 

e.               Voluntary Prepayment of LIBOR Rate Loans; Breakage Fee;
Commitment Fee.  If Borrower (i) pays the principal balance, in whole or in part
in minimum amounts of $3,000,000.00, on any LIBOR Rate Loan, on any day other
than the last day of an Interest Period, (ii) fails to draw down or accept an
advance, in whole or in part, on a LIBOR Rate Loan after giving a Request
therefor, or (iii) otherwise tries to revoke any LIBOR Rate Loan, in whole or in
part, or if there occurs a Bankruptcy Event (as defined below) or the applicable
interest rate on any Loan is converted from the LIBOR Rate to the Base Rate
pursuant to this Note, then Borrower shall be liable for and shall pay the Bank,
on demand, the higher of $250.00 or the actual amount of the liabilities,
expenses, costs or funding losses that are a direct or indirect result of such
prepayment or other condition described above, whether such liability, expense,
cost or loss is by reason of (a) any reduction in yield, by reason of the
liquidation or reemployment of any deposit or other funds acquired by the Bank,
(b) the fixing of the interest rate payable on any LIBOR Rate Loans, or
(c) otherwise (collectively, the “Breakage Fee”).  The determination by the Bank
of the foregoing amount shall, in the absence of manifest error, be conclusive
and binding upon Borrower.  Borrower shall pay a Commitment Fee quarterly in
arrears (calculated on the basis of a 360-day year for the actual number of days
elapsed) equal to (a) the applicable Commitment Fee set forth in Section 1
(a) multiplied by (b) an amount equal to the average daily unused portion of the
Maximum Principal Amount less the sum of the aggregate principal amount of
outstanding loan, the face amount of any outstanding letters of credit and any
unreimbursed drawings in respect of letters of credit.

 

f.                Mandatory Prepayments. During the term of this Note, Borrower
shall make the following mandatory prepayments (a) 100% of the net cash proceeds
in connection with any asset sales, insurance proceeds or condemnation
recoveries unless proceeds are reinvested in equivalent assets within six
(6) months (b) 75% of the net cash proceeds in connection with any issuance of
debt and (c) 75% of the net cash proceeds in connection with any issuance or
sale of equity.  All mandatory prepayments by Hardinge Inc. shall be posted the
date received and applied to scheduled principal payments under that certain
Term Note dated of even date herewith in the amount of $23,000,000.00 by
Hardinge Inc. and Harding Holdings GmbH to Bank in inverse order of maturity
until all such amounts due thereunder have been paid.  Thereafter, any mandatory
prepayments shall be applied to other Obligations due to the Bank, in the Bank’s
sole discretion.

 

3.              LOANS.

 

a.              General.  This Note is issue by Borrower in connection with a
certain line of credit or loan limit made available by the Bank to the Borrower
(the “Credit”). Each Loan advanced hereunder shall either be in the form of a
LIBOR Rate Loan or a Base Rate Loan.

 

b.              Authorized Representatives.  The Bank may make any Loan pursuant
to the Credit in reliance upon any oral, telephonic, written, teletransmitted or
other request (the “Request(s)”) that the Bank in good faith believes to be
valid and to have been made by Borrower or on behalf of Borrower by an
Authorized Person.  The Bank may act on the Request of any Authorized Person
until the Bank shall have received from Borrower, and had a reasonable time to
act on, written notice revoking the authority of such Authorized Person. 
Borrower acknowledges that the transmission between Borrower and Bank of any
Request or other instructions with respect to the Credit involves the
possibility of errors, omissions, misinterpretations, fraud and mistakes, and
agrees to adopt such internal measures and operational procedures as may be
necessary to prevent such occurrences.  By reason thereof, Borrower hereby
assumes all risk of loss and responsibility for, and releases and discharges the
Bank from any and all responsibility or liability for, and agrees to indemnify,
reimburse on demand and hold Bank harmless from, any and all claims, actions,
damages, losses, liability and expenses by reason of, arising out of, or in any
way connected with or related to: (i) Bank’s accepting, relying on and acting
upon any Request or other instructions with respect to the Credit; or (ii) any
such error, omission, misinterpretation, fraud or mistake, provided such error,
omission, misinterpretation, fraud or mistake is not directly caused by the
Bank’s gross negligence or willful misconduct.  The Bank shall incur no
liability to Borrower or to any other person as a direct or indirect result of
making any Loan pursuant to this paragraph.

 

c.               Lending Limit.  Any Request for a Loan hereunder shall be
limited in amount, such that the sum of (i) the principal amount of such
Request; (ii) the Outstanding Principal Amount under this Note; and (iii) the
aggregate face amounts of (or, if greater, Borrower’s aggregate reimbursement
obligations to the Bank (or any of its affiliates) in connection with) any
letters of credit issued by the Bank (or any of its affiliates) at the request
(or for the benefit) of Borrower, pursuant to this Credit; does not exceed the
Maximum Principal Amount under this Note.

 

d.              Request for LIBOR Rate Loans.  Borrower shall give the Bank its
irrevocable Request for each LIBOR Rate Loan specifying:

 

i.                  the Draw Date for the LIBOR Rate Loan, which shall be at
least two (2) Joint Business Days following the date of the Request;

 

ii.               the aggregate amount of such LIBOR Rate Loan, which amount
shall not be less than the Minimum Borrowing Amount;

 

iii.            the applicable LIBOR Rate selection and corresponding Interest
Period duration (see LIBOR Rate definition above); and

 

iv.           whether the Automatic Continuation Option will be in effect for
such LIBOR Rate Loan.  The Automatic Continuation Option shall be in effect for
each LIBOR Rate Loan, unless otherwise specified by Borrower in writing.

 

e.               Requests for Base Rate Loans.  Borrower may request any Base
Rate Loan not later than 2:00 p.m. (Eastern Standard Time) on any New York
Business Day, specifying the proposed Draw Date (which may be the same day) and
the aggregate amount of such Base Rate Loan.

 

f.                Letters of Credit.  Letter of credit issued by the Bank (or
any of its affiliates) at the request (or for the benefit) of Borrower, pursuant
to this Credit shall have an expiration date of the earlier of eighteen (18)
months after the date of issuance or thirty (30) days prior to the Expiration
Date.  Letter of credit fees shall be an amount equal to the Applicable Margin
for LIBOR Loans multiplied by the face amount of each letter of credit, payable
quarterly in advance.

 

3

--------------------------------------------------------------------------------


 

g.              Delivery of Requests and Notices.  Delivery of a Notice or
Request for a Loan shall be made to the Bank at the following address, or such
other address designated by the Bank from time to time:

 

M&T Bank

68 Exchange Street, 2nd Floor

Binghamton, New York 13901

Attn: Susan A. Burtis

Fax No.  (607) 779-2346

Telephone No.  (607) 779-5902

 

h.              Events of Default.  The following constitute an event of default
(“Event of Default”): (i) failure by Borrower to make any payment when due
(whether at the stated maturity, by acceleration or otherwise) of any of the
amounts due under this Note, or any part thereof, or to pay any interest thereon
or any fee or other amount payable under this Note and such failure continues
unremedied for a period of three (3) business days or there occurs any event or
condition which after notice, lapse of time or both will permit such
acceleration; (ii) Borrower defaults in the performance of any covenant or other
provision with respect to this Note or any other agreement between Borrower and
the Bank or any of its affiliates or subsidiaries (collectively, “Affiliate”);
(iii) Borrower fails to pay when due (whether at the stated maturity, by
acceleration or otherwise) any material indebtedness for borrowed money owing to
the Bank (other than under this Note), any third party or Affiliate or the
occurrence of any event which results in acceleration of payment of any such
indebtedness or the failure to perform any agreement with any third party or
Affiliate; (iv) the reorganization, merger, consolidation or dissolution of
Borrower (or the making of any agreement therefore); the sale, assignment,
transfer or deliver of all or substantially all of the assets of Borrower to a
third party; or the cessation by Borrower as a going business concern; (v) the
death or judicial declaration of incompetency of Borrower, if an individual;
(vi) failure to pay, withhold or collect any tax as required by law; the service
or filing against Borrower or any of its assets of any lien (other than a lien
permitted in writing by the Bank), one or more judgments, garnishments, orders
or awards in an aggregate amount of $500,000.00 over and above any insurance
coverage which has been determined by the insurance carrier to be applicable to
the claim underlying the judgment, garnishment, order or award, and any such
judgments, garnishments, orders or awards remain unbonded, unstayed or
undismissed for a period of thirty (30) consecutive days; (vii) if Borrower
becomes insolvent or is generally not paying its debts as such debts become due;
(viii) the making of any general assignment by Borrower for the benefit of
creditors; the appointment of a receiver or similar trustee for Borrower or its
assets; or the making of any, or sending notice of any intended, bulk sale;
(ix) Borrower commences, or has commenced against it, any proceeding or request
for relief under any bankruptcy, insolvency or similar laws now or hereafter in
effect in the United States of America or any state or territory thereof or any
foreign jurisdiction of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against or winding up of affairs of
Borrower which is not dismissed or stayed within sixty (60) days of
commencement; (x) any representation or warranty made in this Note, any related
document, any agreement between Borrower and the Bank or any Affiliate or if any
financial statement of Borrower proves to have been misleading in any material
respect when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any material
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (xi) any pension plan of Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on Borrower’s ability
to repay its debts; (xii) an adverse change in the Borrower, its business,
assets, operations, management, ownership, affairs or condition (financial or
otherwise) from the status shown on any financial statement or other document
submitted to the Bank or any Affiliate, and which the Bank reasonably determines
will have a material adverse effect on (a) the Borrower, its business, assets,
operations or condition (financial or otherwise), or (b) the ability of the
Borrower to pay or perform any obligation to the Bank; and (xiii) the occurrence
of any event described in subparagraph (i) through and including (xii) hereof
with respect to any guarantor or any other party liable for, or whose assets or
any interest therein secures, payment of any of the amounts due under this Note
(“Guarantor”).

 

i.                 Rights and Remedies upon Default.  Upon the occurrence of any
Event of Default, the Bank without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon the Borrower or any other person (all and each of
which demands, presentments, protests, advertisements and notices are hereby
waived), may exercise all rights and remedies under the Borrower’s agreements
with the Bank or its Affiliates, applicable law, in equity or otherwise and may
declare all or any part of any amounts due hereunder not payable on demand to be
immediately due and payable without demand or notice of any kind and terminate
any obligation it may have to grant any additional loan, credit or other
financial accommodation to the Borrower.  All or any part of any amounts due
hereunder whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph
3(d)(ix) above, or at the Bank’s option, upon the occurrence of any other Event
of Default.  The provisions hereof are not intended in any way to affect any
rights of the Bank with respect to any amounts due hereunder which may now or
hereafter be payable on demand.

 

4.              CONTINUATION AND CONVERSION.

 

a.              Elections.  An Authorized Person may, upon irrevocable Request
to the Bank in accordance with subsection (b) below:

 

i.                  elect to convert, as of any New York Business Day, any Base
Rate Loan into a LIBOR Rate Loan, provided the amount converted is not less than
the Minimum Borrowing Amount; or

 

ii.               elect to convert, as of the last day of the applicable
Interest Period, any or a portion of any LIBOR Rate Loan into a Base Rate Loan,
provided no partial conversion of a LIBOR Rate Loan shall reduce the outstanding
principal amount of such LIBOR Rate Loan to less than the Minimum Borrowing
Amount; or

 

4

--------------------------------------------------------------------------------


 

iii.            elect to continue, as of the last day of the applicable Interest
Period, any or a portion (subject to the Minimum Borrowing Amount limitation) of
any LIBOR Rate Loan with the same or a different Interest Period, provided no
partial continuation of a LIBOR Rate Loan with a different Interest Period shall
reduce the outstanding principal amount of the remaining LIBOR Rate Loan with
the same Interest Period to less than the Minimum Borrowing Amount.

 

b.              Notice of Conversion/Continuation.

 

i.                  For an election under Section 4(a)(i) or 4(a)(iii) above, an
Authorized Person must deliver to the Bank, by 2:00 p.m. (Eastern Standard Time)
on a New York Business Day, a written notice for an election under
Section 4(a)(i) (“Notice of Conversion”) or a written notice  for an election
under Section 4(a)(iii) (“Notice of Continuation”) (either, a “Notice”),
specifying:

 

(a)         the aggregate amount of each LIBOR Rate Loan to be continued;

 

(b)         the applicable LIBOR Rate selection and corresponding Interest
Period duration for each LIBOR Rate Loan to be continued (see LIBOR Rate
definition above); and

 

(c)          whether the Automatic Continuation Option will be in effect for
each such LIBOR Rate Loan.  The Automatic Continuation Option shall be in effect
for each LIBOR Rate Loan, unless otherwise specified by Borrower in writing.

 

ii.               For any election in accordance with Section 4(b)(i) above, the
Conversion Date shall be two (2) Joint Business Days following the date the Bank
receives the Notice of Conversion, and the Continuation Date shall be the later
of (A) the last day of the applicable Interest Period, or (B) two (2) Joint
Business Days following the date the Bank receives the Notice of Continuation,
except as otherwise determined by the Bank in its sole discretion.  If a Notice
is received after 2:00 p.m. (Eastern Standard Time) on any New York Business
Day, such Notice will be deemed to have been received on the next New York
Business Day.  Accordingly, as an example, if Borrower has a LIBOR Rate Loan
with a one month Interest Period ending on June 15 and wants to continue the
LIBOR Rate Loan with a two month Interest Period, Borrower must deliver to the
Bank an appropriate Notice of Continuation by no later than 2:00 p.m. (Eastern
Standard Time) on June 13 (assuming that June 13 is a New York Business Day and
June 14 and 15 are Joint Business Days).

 

iii.            For LIBOR Rate Loans with the Automatic Continuation Option in
effect, the Bank shall, at the end of each Interest Period, automatically
continue such LIBOR Rate Loan with the same Interest Period.

 

iv.           For an election under Section 4(a)(ii), an Authorized Person may
deliver to the Bank a Notice of Conversion at any time during an Interest Period
up to the last day of such Interest Period or may have the LIBOR Rate Loan
automatically convert to a Base Rate Loan pursuant to Section 4(c).  Any such
Notice of Conversion delivered during an Interest Period shall be deemed
effective on the last day of the Interest Period.

 

v.              The Bank may take action on any Notice in reliance upon any
oral, telephonic, written or teletransmitted Notice that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an Authorized Person.  No Notice may be delivered by e-mail.  The Bank may
act on the Notice from any Authorized Person until the Bank shall have received
from Borrower, and had a reasonable time to act on, written notice revoking the
authority of such Authorized Person. The Bank shall incur no liability to
Borrower or to any other person as a direct or indirect result of acting on any
Notice under this Note.  The Bank, in its sole discretion, may reject any Notice
that is incomplete.

 

c.               Expiration of Interest Period.  With respect to any LIBOR Rate
Loan for which an Automatic Continuation Option is not in effect, if Borrower
does not deliver to the Bank an appropriate Notice of Continuation (in
accordance with the terms hereof) at least two (2) Joint Business Days before
the end of an Interest Period, the Bank shall have the right (but not the
obligation) to immediately, and without notice, convert such LIBOR Rate Loan
into a Base Rate Loan and such Loan shall accrue interest at the Base Rate until
two (2) Joint Business Days after the Bank receives an appropriate Notice (in
accordance with the terms hereof) electing to convert the Loan from a Base Rate
Loan to a LIBOR Rate Loan.  A Notice of Continuation received one (1) Joint
Business Day before the end of an Interest Period may not effectuate a
continuation of such Loan as a LIBOR Rate Loan as of the last day of the
Interest Period.  Rather, such LIBOR Rate Loan may be converted (in the manner
described above) to a Base Rate Loan on the last day of the Interest Period. 
Such Notice of Continuation, however, will be deemed to be a Notice of
Conversion that will be effective two (2) Joint Business Days from the date it
is received (or deemed to be received) by the Bank.

 

d.              Conversion upon Default.  Unless the Bank shall otherwise
consent in writing, if (i) Borrower fails to pay when due, in whole or in part,
the indebtedness under the Note (whether by demand or otherwise), or (ii) there
exists any condition or event which with the passage of time, the giving of
notice or both shall constitute an event of default under any of Borrower’s
agreement with the Bank, if any, no conversion or continuation elections by the
Borrower shall be permitted, and the Bank, in its sole discretion, may
(i) permit any outstanding LIBOR Rate Loans to continue until the last day of
the applicable Interest Period at which time such Loan shall automatically be
converted into a Base Rate Loan or (ii) convert any outstanding LIBOR Rate Loans
into a Base Rate Loan before the end of the applicable Interest Period
applicable to such LIBOR Rate Loan.  Nothing herein shall be construed to be a
waiver by the Bank to have any Loan accrue interest at the Default Rate of
interest (which shall be calculated from the higher of the LIBOR Rate or the
Base Rate) or the right of the Bank to charge and collect a Breakage Fee.

 

5.                                      SETOFF.  The Bank shall have the right
to set off against the amounts owing under this Note any property held in a
deposit or other account with the Bank or any of its affiliates or otherwise
owing by the Bank or any of its affiliates in any capacity to Borrower or any
guarantor or endorser of this Note.  Such set-off shall be deemed to have been
exercised immediately at the time the Bank or such affiliate elects to do so.

 

6.                                      INTENTIONALLY OMITTED

 

5

--------------------------------------------------------------------------------


 

7.              BANK RECORDS CONCLUSIVE.  The Bank shall set forth on a schedule
attached to this Note or maintained on computer, the date and original principal
amount of each Loan and the date and amount of each payment to be applied to the
Outstanding Principal Amount of this Note.  The Outstanding Principal Amount set
forth on any such schedule shall be presumptive evidence of the Outstanding
Principal Amount of this Note and of all Loans.  No failure by the Bank to make,
and no error by the Bank in making, any annotation on any such schedule shall
affect the Borrower’s obligation to pay the principal and interest of each Loan
or any other obligation of Borrower to the Bank pursuant to this Note.

 

8.              PURPOSE.  Borrower certifies (a) that no Loan will be used to
purchase margin stock except with the Bank’s express prior written consent for
each such purchase and (b) that all Loans shall be used for a business purpose,
and not for any personal, family or household purpose.

 

9.              AUTHORIZATION.  Borrower, if a corporation, partnership, limited
liability company, trust or other entity, represents that it is duly organized
and in good standing or duly constituted in the state of its organization and is
duly authorized to do business in all jurisdictions material to the conduct of
its business; that the execution, delivery and performance of this Note have
been duly authorized by all necessary regulatory and corporate or partnership
action or by its governing instrument; that this Note has been duly executed by
an authorized officer, partner or trustee and constitutes a binding obligation
enforceable against Borrower and not in violation of any law, court order or
agreement by which Borrower is bound; and that Borrower’s performance is not
threatened by any pending or threatened litigation.

 

10.       INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.

 

a.              Increased Costs.  If the Bank shall determine that due to either
(a) the introduction of any change (other than any change by way of imposition
of or increase in reserve requirements included in the calculation of the LIBOR)
in or in the interpretation of any requirement of law, or (b) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to the Bank of agreeing to make or making, funding or maintaining
any LIBOR Rate Loans, then Borrower shall be liable for, and shall from time to
time, upon demand therefor by the Bank, pay to the Bank such additional amounts
as are sufficient to compensate the Bank for such increased costs.

 

b.              Inability to Determine Rates.  If the Bank shall determine that
for any reason adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period with respect to a proposed LIBOR Rate Loan,
the Bank will give notice of such determination to Borrower.  Thereafter, the
Bank may not make or maintain LIBOR Rate Loans, as the case may be, hereunder
until the Bank revokes such notice in writing.  Upon receipt of such notice,
Borrower may revoke any pending Request or Notice with respect to a LIBOR Rate
Loan.  If Borrower does not revoke such Request or Notice, the Bank may make, or
continue the Loans, as proposed by Borrower, in the amount specified in the
applicable Request or Notice submitted by Borrower, but such Loans shall be made
or continued as Base Rate Loans instead of LIBOR Rate Loans, as the case may be.

 

c.               Illegality.  If the Bank shall determine that the introduction
of any law (statutory or common), treaty, rule, regulation, guideline or
determination of an arbitrator or of a governmental authority or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other governmental authority has asserted that it is unlawful
for the Bank to make LIBOR Rate Loans, then, on notice thereof by the Bank to
Borrower, the Bank may suspend the making of LIBOR Rate Loans until the Bank
shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist.  If the Bank shall determine that it is
unlawful to maintain any LIBOR Rate Loans, Borrower shall prepay in full all
LIBOR Rate Loans then outstanding, together with accrued interest, either on the
last date of the Interest Period thereof if the Bank may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if the Bank may not
lawfully continue to maintain such LIBOR Rate Loans.  If Borrower is required to
prepay any LIBOR Rate Loan immediately as set forth in this subsection, then
concurrently with such prepayment, Borrower may borrow from the Bank, in the
amount of such repayment, a Base Rate Loan.

 

11.       MISCELLANEOUS.  This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank.  All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

12.       NOTICES.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on
page one and separately to the Bank officer responsible for Borrower’s
relationship with the Bank).  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) New York Business Days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) New York Business Day after delivery to a nationally recognized
overnight courier service (e.g., Federal Express).  Notice by e-mail is not
valid notice under this or any other agreement between Borrower and the Bank.

 

13.       JOINT AND SEVERAL.  If there is more than one Borrower, each of them
shall be jointly and severally liable for all amounts which become due under
this Note and the term “Borrower” shall include each as well as all of them.

 

14.       GOVERNING LAW; JURISDICTION.  This Note has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York. 
This Note will be interpreted in accordance with the laws of the State of New
York excluding its conflict of laws rules.

 

6

--------------------------------------------------------------------------------


 

BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE
THE BANK MAINTAINS A BRANCH, AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE
OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE
BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY
RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower.  Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

15.       WAIVER OF JURY TRIAL.  BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE
BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION
WITH THIS NOTE OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND
WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN
INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.

 

x         Amended and Restated Note.  The Borrower acknowledges, agrees and
understands that this Note is given in replacement of and in substitution for,
but not in payment of, a prior Replacement Daily Adjusting LIBOR Grid Note dated
on or about December 24, 2012, in the original principal amount of
$25,000,000.00, given by Hardinge Inc. in favor of the Bank, as the same may
have been amended or modified from time to time (“Prior Note”), and further,
that: (a) the obligations of Hardinge Inc. as evidenced by the Prior Note shall
continue in full force and effect, as amended and restated by this Note, all of
such obligations being hereby ratified and confirmed by the Borrower; (b) any
and all liens, pledges, assignments and security interests securing Hardinge
Inc.’s obligations under the Prior Note shall continue in full force and effect,
are hereby ratified and confirmed by Hardinge Inc., and are hereby acknowledged
by the Borrower to now secure, among other things, all of the Borrower’s
obligations to the Bank under this Note, and for purposes of Hardinge Inc., with
the same priority, operation and effect as that relating to the obligations
under the Prior Note; and (c) nothing herein contained shall be construed to
extinguish, release, or discharge, or constitute, create, or effect a novation
of, or an agreement to extinguish, the obligations of Hardinge Inc. with respect
to the indebtedness originally described in the Prior Note or any of the liens,
pledges, assignments and security interests securing such obligations.

 

Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
available funds in Borrower’s deposit account
#                                             with the Bank automatically for
any amount which becomes due under this Note or as directed by an Authorized
Person, by telephone.

 

Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

 

HARDINGE INC.

 

 

 

 

 

By

/s/ Edward J. Gaio

 

 

 

 

 

 

Name:

Edward J. Gaio

 

 

 

 

 

 

Title:

Vice President and CFO

 

 

 

 

 

 

CHERRY ACQUISITION CORPORATION

 

 

 

 

 

 

By

/s/ Richard L. Simons

 

 

 

 

 

 

Name:

Richard L. Simons

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

USACH TECHNOLOGIES, INC.

 

 

 

 

 

 

By

/s/ Edward J. Gaio

 

 

 

 

 

 

Name:

Edward J. Gaio

 

 

 

 

 

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

 

: SS.

 

COUNTY OF Chemung

)

 

 

On the 30th day of April , in the year 2013, before me, the undersigned, a
Notary Public in and for said State, personally appeared EDWARD J. GAIO,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Nancy L. Curren

 

Notary Public

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

 

: SS.

 

COUNTY OF Chemung

)

 

 

On the 30th day of April , in the year 2013, before me, the undersigned, a
Notary Public in and for said State, personally appeared RICHARD L. SIMONS,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Nancy L. Curren

 

Notary Public

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

 

: SS.

 

COUNTY OF Chemung

)

 

 

On the 30th day of April , in the year 2013, before me, the undersigned, a
Notary Public in and for said State, personally appeared EDWARD J. GAIO,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/s/ Nancy L. Curren

 

Notary Public

 

FOR BANK USE ONLY

 

Authorization Confirmed:

 

Product Code:  11900

Disbursement of Funds:

Credit A/C

#

Off Ck

#

Payoff Obligation

#

 

 

 

 

 

 

 

$

 

$

 

$

 

8

--------------------------------------------------------------------------------